Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Karana on 8 June 2022.

The application has been amended as follows:  

1. (Currently Amended) A method of transmitting a beam failure recovery request, applied to user equipment (UE), comprising: 
transmitting, in a case that a first time period for transmitting a beam failure recovery request overlaps with at least one second time period for transmitting an uplink channel or signal and the uplink channel or signal supposed to be transmitted within the at least one second time period does not carry any beam failure recovery request, the beam failure recovery request to a network side device within the first time period;
in a case that the first time period for transmitting the beam failure recovery request is determined to overlap the at least one second time period for transmitting the uplink channel or signal and the uplink channel or signal supposed to be transmitted within the at least one second time period carries at least one beam failure recovery request,
when a total quantity of beam failure recovery requests supposed to be transmitted within the first time period and the second time period is less than a maximum allowed transmission quantity, transmitting the beam failure recovery requests supposed to be transmitted within the first time period and the second time period to the network side device within the respective first and second transmission time periods corresponding to the beam failure recovery requests 

21. (Currently Amended) User equipment (UE), comprising a processor, a storage, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement following step: 
transmitting, in a case that a first time period for transmitting a beam failure recovery request overlaps with at least one second time period for transmitting an uplink channel or signal and the uplink channel or signal supposed to be transmitted within the at least one second time period does not carry any beam failure recovery request, the beam failure recovery request to a network side device within the first time period;
in a case that the first time period for transmitting the beam failure recovery requests is determined to overlap the at least one second time period for transmitting the uplink channel or signal 
when a total quantity of beam failure recovery requests supposed to be transmitted within the first time period and the second time period is less than or equal to a maximum allowed transmission quantity, transmitting the beam failure recovery requests supposed to be transmitted within the first time period and the second time period to the network side device within the respective first and second transmission time periods corresponding to the beam failure recovery requests .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments as presented with the amendment filed 17 March 2022 are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
6/8/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466